Title: To James Madison from Robert R. Livingston, 22 March 1802
From: Livingston, Robert R.
To: Madison, James


No. 8
Dear Sir,
Paris 22d. March 1802.
I have nothing to add to the letters just sent you by the way of Baltimore but the enclosed note just recieved—from this you will find that the construction given to the second article of the convention differs materially from ours & will if supported greatly narrow the ground of our claims. You will also see in it rather an evasion of the points I have pressed them upon than an answer to them. But even this is more than they have done for the ministers of Denmark & Sweden who have got no sort of answer to their notes: and it will be of use as it enables me to go more fully into the discussion. It will be well to retain all they may have to claim from us & to make no payment till matters are arranged here.
I could wish to know how much (if any thing) we are indebted to this government, as I may in that case satisfy some claims by obtaining setoffs. The injury that our country has recieved by the precipitancy of the last administration. The revocation of the treaty & the abrogation of the second article in the convention are incalculable. God knows what would be the effect of garrisoning Louisiana with black troops which is by no means an improbable measure as they will not incline to keep them in their islands. I have the satisfaction of thinking that I at present stand very well with the court as I am assured thro’ channels I can depend upon, tho I was seen on my first arrival as too much attached to democratic principles, but I have carefully avoided the smallest interference in the politics of the country or any association that might give umbrage. The definitive treaty is not yet signed tho it is generally understood here that the principal difficulties are removed.
The Emperor of Germany & King of Prussia have acquiesced in the business of the Italian Republic. The Ministers of other powers have hither to been silent on the subject—may it not be well in us to compliment upon it? It is said here that Tripotian [sic] corsairs have sailed under British Colors & with British passes—should not this fact be enquired into & noticed?
I would send duplicates of the last dispatches but I fear we shall not have time by this conveyance. I must give Mr. Sumter a little leisure since he has been only married two days. I am Dr. sir with the most respectful attachment your Most Hle. St.
Robt R Livingston
 

   
   RC and enclosure (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy and copy of enclosure (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston. Docketed by Brent, with his note: “enclosed in Mr Livingston’s No 9—of March 27th 1802.” For enclosure, see n. 1.



   
   Livingston enclosed a copy of Talleyrand’s letter to him of 29 Ventôse an X (20 Mar. 1802) (9 pp.; in French), in which Talleyrand addressed the points made in Livingston’s various notes on American claims. To Livingston’s argument for including in those claims the ships and cargoes detained in French ports during the embargo declared in July 1798, Talleyrand responded that the mutual renunciation of article 2 of the Convention of 1800, as agreed to in the convention’s ratification, implied a renunciation of indemnities for losses effected by the embargo (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:206 n. 3; Bonnel, La France, Les Etats-Unis, et la guerre de course, p. 64). To Livingston’s criticism that France was delaying compensation to those Americans whose ships had been taken as prizes, Talleyrand responded by pleading the complexity of the cases in point.



   
   Napoleon’s elevation to the presidency of the Italian Republic was received in European courts with muted disapproval (Deutsch, Genesis of Napoleonic Imperialism, pp. 83–84).



   
   Livingston probably was referring to the rumor current in the fall of 1801 that three Tripolitan cruisers had been outfitted at Mahón and had sailed for Tripoli under British colors with Minorcan crews to avoid American searches (David Humphreys to JM, 9 Nov. 1801, and William Kirkpatrick to JM, 27 Nov. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:233, 278 and n.).


